        Case 9:19-cv-00143-DWM Document 30 Filed 06/03/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

YAAK VALLEY FOREST                                  CV 19–143–M–DWM
COUNCIL,

                      Plaintiff,                            ORDER

vs.

SONNY PERDUE, Secretary of
Agriculture; UNITED STATES
FOREST SERVICE; U.S. FOREST
SERVICE, Northern Region;
KOOTENAI NATIONAL FOREST;
LEANNE MARTEN, Regional
Forester, Northern Region; CHAD
BENSON, Forest Supervisor, Kootenai
National Forest,

                      Defendants.


      IT IS ORDERED that the pending motions for summary judgment, (Docs.

19, 21), are set for oral argument on July 22, 2021, at 9:00 a.m. in the Russell

Smith Federal Courthouse, Missoula, Montana. Argument will be in person and

each side will be given thirty (30) minutes.

      DATED this 3rd day of June, 2021.
